     Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 1 of 44




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                      ROME DIVISION


PHILLIP WAYNE KOGER,

     Plaintiff,                         CIVIL ACTION FILE NO.
                                        4:18-CV-0053-HLM
V.

DYLON FLOYD,
JAMES DAVIS,
STEPHEN BAGLEY,
GREGGORY CARSON,
TODD COOK, and
ANTHONY LAWSON,

     Defendants.

                                 ORDER
     Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 2 of 44




       This case is before the Court on the Motion for Summary

Judgment filed by Defendant Greggory Carson ("Defendant

Carson") [186].1

I.     Background

       A.    Initial Matters

       As required by the Local Rules, Defendant Carson filed a

Statement of Material Facts ("DSMF") in support of his Motion

for Summary Judgment. (DSMF (Docket Entry No. 186).) As

also required by the Local Rules, Plaintiff filed a response to

DSMF ("PRDSMF"). (PRDSMF (Docket Entry No. 207-2).) As



1    Defendant Anthony Lawson ("Defendant Lawson") also filed
a Motion for Summary Judgment. (Def. Lawson's Mot. Summ. J.
(Docket Entry No. 188).) Similarly, Defendants Stephen Bagley
("Defendant Bagley"), James Davis ("Defendant Davis"), and
Dylon Floyd ("Defendant Floyd") filed a joint Motion for Summary
Judgment. (Defs. Bagley, Davis, & Floyd's Mot. Summ. J. (Docket
Entry No. 191).) Finally, Defendant Todd Cook ("Defendant
Cook") filed a Motion for Summary Judgment. (Def. Cook's Mot.
Summ. J. (Docket Entry No. 192).) The Court has addressed
those Motions in separate Orders.
                              2
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 3 of 44




                                                      Statement
permitted by the Local Rules, Plaintiff filed his own
                                              Entry No. 207-
of Additional Material Facts ("PSAF") (Docket
                                        ("DRPSAF")
3), to which Defendant Carson responded
                                              DSMF,
(Docket Entry No. 220-1). The Court evaluates

PRDSMF, PSAF, and DRPSAF infra.

      B. Factual Background
                                                  for
     Keeping in mind that, when deciding a motion
                                                                    and all
summary judgment, the Court must view the evidence
                                               to the party
factual inferences in the light most favorable
                                             following
 opposing the motion, the Court provides the
                                                  Co., 692 F.3d
 statement of facts. Strickland v. Norfolk S. Ry.

 1151, 1154 (11th Cir. 2012).             This statement does not

                                                   Fla. Dep't of
 represent actual findings of fact. Rich v. Sec'y,
                                                     the Court
 Corr., 716 F.3d 525, 530 (11th Cir. 2013). Instead,
                                                Court's legal
 has provided the statement simply to place the

 analysis in the context of this case or controversy.
                                 3
     Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 4 of 44




             1.    The Parties

       Defendant Carson is a patrol sergeant for the Hamilton
                                                     been
County Sheriff's Department (the "HCSO"), and he has
                                                             (DSMF     1;
employed by the HCSO for eighteen years.

PRDSMF ¶ 1; PSAF IT 9; DRPSAF ¶ 9.) Plaintiff is currently
                                                 (Dep. of Pl.
in the custody of the Federal Bureau of Prisons.
                                                           inches
(Docket Entry No. 186-5) at 6.) Plaintiff is six feet, two
                                                    ¶ 9;
tall, and he weighs approximately 250 pounds. (DSMF

PRDSMF 119)2




                                                                    which
 2     The Court agrees with Plaintiff that DSMF En 10-15,
                                                            experience as
 relate to Plaintiff's training in Brazilian Jiu Jitsu, his
                                                               are largely
 a mixed martial arts fighter, and his gang membership,
                                                                     those
 immaterial because Defendant Carson was not aware of
                                                                Plaintiff's
 factors before he interacted with Plaintiff on the night of
                                                                14.) The
 arrest. (PRDSMF ¶¶ 10-15; PSAF ¶ 14; DRPSAF ¶
 Court therefore excludes those proposed facts.
                                      4
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 5 of 44




          2.     Defendant       Carson's        Experience          and
                 Training
                                                     of
    Before Defendant Carson was promoted to the rank
                                                                officer,
Sergeant, he served as a patrolman, a school resource
                                                    with the
a corporal on patrol, and a sex crimes investigator

HCSO's investigations unit.          (DSMF ¶ 2; PRDSMF ¶ 2.)

                                                  include
Defendant Carson's duties as a sergeant on patrol
                                                   command,
supervising approximately eight officers under his

           the    schedule,     reviewing     officer    reports,      and
making

overseeing general day-to-day operations.                (DSMF IT 3;

                                                 POST-
PRDSMF ¶ 3.) As part of his job duties, and as a
                                                Defendant
certified law enforcement officer in Tennessee,
                                                          each
Carson participates in forty hours of in-service training
                                                                    tactics,
 year, which includes use of force refreshers, defensive
                                                     PRDSMF
 and firearms training and qualification. (DSMF ¶ 4;
                                                   taught under
 11 4; PSAF IT 10; DRPSAF IT 10.) That training is

                                     5
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 6 of 44




                                         5; PRDSMF ¶ 5;
the HCSO's use of force policy. (DSMF IT

PSAF ¶ 10; DRPSAF 1110.)

          3.    The HCSO's Use of Force Policy
                                                officers may
     The HCSO's use of force policy states that
                                          or lawful objective.
use necessary force to accomplish a legal
                                   outlines the levels of
(DSMF ¶ 5; PRDSMF ¶ 5.) The policy
                                             a suspect's level
force that an officer may use in response to
                                            force to the most
of resistance in order from least amount of
                                                (DSMF 11 6;
amount of force (the "use of force continuum").
                                        force continuum
 PRDSMF 1[ 6.) The stages of the use of
                                         warning; (3) verbal
 include (1) police presence; (2) verbal
                                          techniques; (5)
 commands; (4) soft or empty hand control
                                                  (7) impact
 chemical agent; (6) conducted electrical weapon;
                                                control; and
 weapon or impact projectile; (8) hard hands-on
                                       6.) The use of force
 (9) deadly force. (DSMF ¶ 6; PRDSMF ¶
                                           "physical contact,
 policy defines "hard hands-on control" as
                             6
     Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 7 of 44




                                                     move the
this includes the use of control holds, striking, to
                                                    of the
subject from one area to another or to gain control
                                                PRDSMF IT
person when faced with resistance." (DSMF IT 7;
                                                                       to use
7.) The policy also states that the decision by a deputy
                                                                 decisions
force and the amount of force used are discretionary
                                              deputy's
of the deputy and should be based on: (1) the
                                                                         that
experience; (2) the deputy's training; (3) the level of force
                                                    of the
the suspect exhibits; and (4) the complete totality
                                                deem
circumstances of what a reasonable deputy would
                                                                        of the
necessary based on the deputy's knowledge at the time

 incident.      (DSMF ¶ 8; PRDSMF 11 8.)              The policy further

                                                           the
 provides that "when control of . . . a suspect is gained,

 force being used should end immediately."                    (PSAF ¶ 1;

 DRPSMF           1.)



 3       The Court excludes PSAF 112 as unsupported.
                                 7
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 8 of 44




          4.    The Pursuit
                                    traveling on Standifer
    On March 8, 2017, Plaintiff was
                             Tennessee. (DSMF IT 16;
Gap Road in Hamilton County,

       11 16.) Plaintiff possessed multiple firearms and a
PRDSMF

      quantity of methamphetamine. (DSMF 11 17 (Plaintiff's
large

materiality objection overruled).)
                                                   on routine patrol at
     HCSO Deputy Brandon Bennett was
                                         Plaintiff's            vehicle,
approximately 2300 hours when he noticed
                                                    Deputy
a white Camaro.         (DSMF IT 18; PRDSMF IT 18.)

                                       on        Plaintiff's vehicle was
Bennett noticed that the license plate
                                     violation, and he initiated
 partially obscured, which was a tag
                                     1119.)
 his blue lights. (DSMF 1119; PRDSMF

                 pulled into a gas station, and Deputy Bennett
       Plaintiff

           behind him. (DSMF ¶ 20; PRDSMF IT 20.) As soon
 pulled in
                                 rest behind Plaintiff,             Plaintiff
 as Deputy Bennett's car came to
                             8
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 9 of 44




                                                    21.)
hit the accelerator and fled. (DSMF IT 21; PRDSMF ¶
                                                  Deputy
After obtaining authorization from his superiors,

Bennett began pursuing Plaintiff's vehicle.            (DSMF IT 22;

PRDSMF ¶ 22.)          The pursuit crossed into Georgia, with

                                                        For
Plaintiff continuing to flee. (DSMF ¶ 23; PRDSMF ¶ 23.)

approximately five to seven minutes, Deputy Bennett was the
                                                     before
only law enforcement officer involved in the pursuit
                                                   PRDSMF
other deputies and agencies joined it. (DSMF ¶ 24;
                                                          ninety
¶ 24.) Plaintiff estimates that he traveled approximately
                                                       25.)
miles per hour during the chase. (DSMF IT 25; PRDSMF ¶

     Plaintiff continued to lead multiple agencies on a high-
                                                 PRDSMF
 speed chase through north Georgia. (DSMF IT 26;
                                                enforcement
 ¶ 26; PSAF ¶ 3; DRPSAF ¶ 3.) At one point, law
                                                            car;
 officers attempted to use spike strips to stop Plaintiff's
                                                       26;
 however, Plaintiff was able to bypass those. (DSMF 11

 PRDSMF ¶ 26.)          After spike steps proved unsuccessful,
                                  9
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 10 of 44




                       received     authorization     to   use       legal
Deputy    Bennett
                                                  27; PRDSMF
intervention to stop Plaintiff's vehicle. (DSMF ¶

¶ 27; PSAF II 3; DRPSAF IT 3.)
                                                     front end
     Deputy Bennett then hit Plaintiffs car with the
                                      IT 28; PSAF IT 3;
of his patrol car. (DSMF ¶ 28; PRDSMF

DRPSAF 11 3.)           Deputy Bennett's intervention caused

                                                   highway, and
Plaintiff's vehicle to veer into the median of the
                                         crashed into the
then across the oncoming lanes, where it
                                         3; DRPSAF
guardrail. (DSMF 1129; PRDSMF 1129; PSAF
                                              he crashed, video
 3.) Although Plaintiff refused to admit that
                                               rail, the driver's
 evidence shows his vehicle striking the guard
                                            Deputy Jason
 side window of his vehicle shattering, and
                                                side door.
 Smith's vehicle striking Plaintiff's passenger
                                                overruled); see
 (DSMF 11 30 (Plaintiff's materiality objection
                                       Jason Smith, at
 also PL's Ex. E, Dash Camera Video of
                                                    Plaintiff's car); PL's
 23:12:45 (depicting a patrol vehicle hitting
                               10
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 11 of 44




                                         Cannon, at
Ex. M, Dashboard Camera Video of Michael
                                                  Plaintiff's car
23:10:51 (showing a patrol vehicle colliding with

and pushing Plaintiff's car into a guardrail).)4

           5.   Plaintiff's Removal from the Vehicle
                                                            the
     After Plaintiff's vehicle stopped, officers approached
                                                       materiality
driver's side of the vehicle. (DSMF IT 31 (Plaintiff's
                                                         out the
objection overruled).) Plaintiff initially put his hands
                                                       he
driver's side window, but, as the officers approached,
                                                        toward
pulled his arms back into the car and shifted his torso
                                               materiality objection
the center of the car. (Id. II 32 (Plaintiff's

 overruled); Pl.'s Ex. E at 23:12:47--23:1249;
                                               PSAF                  IT 4;



                                                            relate
 4    Plaintiff objected to DSMF TT 29-33 and 37-47, which
                                                       and before
 to events that occurred after Plaintiff's car stopped
                                                       immaterial.
 Defendant Carson engaged with Plaintiff, as
                                                        materiality
 (PRDSMF ili. 29-33, 37-47.) The Court overrules those
                                                       background
 objections, as the proposed facts provide both
                                                          eventual
 information and context for Defendant Carson's
 interaction with Plaintiff.
                                 11
    Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 12 of 44




DRPSAF IT 4.) Deputy Bennett testified that he could clearly

see the backstrap of a pistol in the console. (DSMF 11 33,

Plaintiffs materiality objection overruled).)5

       Multiple officers pulled Plaintiff out of his car and onto the

ground.        (DSMF ¶ 37 (Plaintiff's materiality objection

overruled); PSAF IT 5; DRPSAF IT 5.) Several of the officers

testified that Plaintiff immediately began to resist, and that

officers had to use force to get Plaintiff to comply with

commands and to stop resisting. (DSMF III 38-43 (Plaintiff's

materiality      objections      overruled).)        Specifically,     Fort




5    During the chase, Plaintiff possessed three handguns in his
vehicle. (DSMF IT 34 (Plaintiff's materiality objection overruled to
this portion of the proposed fact).) The Court excludes the
remaining portion of DSMF IT 34 as immaterial. Law enforcement
officers located two of those handguns inside Plaintiff's vehicle
after Plaintiff's arrest, and noticed one handgun on the ground
near where the officers eventually handcuffed Plaintiff. (DSMF
35 (Plaintiff's materiality objection overruled).) The Court
excludes DSMF ¶ 36 as immaterial.
                                  12
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 13 of 44




               Police Deputy   Gebelien testified that Plaintiff
Oglethorpe

                a   physical altercation    with officers outside
engaged     in
                                (Plaintiff's materiality objection
Plaintiff's car. (Id. li 39

              Several officers assisted in handcuffing Plaintiff,
overruled).)

         officers eventually   had to double-handcuff Plaintiff
and the

              his level  of resistance.    (Id. IT 44 (Plaintiffs
because    of
                                      also PSAF 11115-6 (noting
materiality objection overruled); see
                             involved in handcuffing           Plaintiff);
 that numerous officers were
                                Court may               consider PSAF
 DRPSAFIN5-6 (agreeing that the

            Plaintiff testified  that  he  has no memory of any
 ril 5-6).)

         that occurred   after  the   officers handcuffed him and
 events

                  up  in the  hospital   hours later. (DSMF Ira 45-
 before he woke

                  materiality objection overruled); PSAF 11 48;
  46 (Plaintiff's

  DRPSAF1148.)6


                       not challenge the  traffic stop, the manner in
   6    Plaintiff does
             officers stopped his vehicle, his initial detention, baton
   which the
                                  13
 Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 14 of 44




         6.    Defendant        Carson's        Interaction         with
               Plaintiff

    Defendant Carson arrived at the scene after the officers

handcuffed Plaintiff. (DSMF IT 48; PRDSMF ¶ 48; PSAF IT 15;

DRPSAF ¶ 15.) A video depicts Plaintiff lying prone on the

ground near the guard rail and near the left front wheel of

Plaintiff's car when Defendant Carson arrived at the scene.

(DSMF 11 49; PRDSMF IT 49.)

     Defendant Carson and Deputy Brandon Bennett lifted a

handcuffed Plaintiff off the ground and used a "high escort"

position, in which Plaintiff's body was bent forward, to walk

Plaintiff to the rear of a patrol car. (DSMF ¶ 50; PRDSMF IT




strikes or Taser use that occurred while officers attempted to
handcuff him, any strikes prior to the officers handcuffing him, or
the manner in which the officers handcuffed him. (DSMF ¶ 47
(Plaintiff's materiality objection overruled).) As such, PSAF ¶ 52,
in which Plaintiff asserts that he gave up after the chase and did
not resist, is immaterial.
                                   14
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 15 of 44




                                               Carson,               aided
50; see also PSAF li 16 (noting that Defendant
                                            told him
by another officer, picked Plaintiff up and
                                                                that the
"to get his fat ass up"); DRPSAF IT 16 (acknowledging
                                                  the "high
Court can consider PSAF III 16).) The HCSO taught
                                                               by many
escort" technique, and it is a common technique used

law enforcement officers.         (DSMF ¶ 51; PRDSMF ¶ 51.)

                                                  officers
Defendant Carson and Deputy Bennett were the only
                                                   rear of the
with hands on Plaintiff while escorting him to the
                                                  determine
patrol car, and they were in the best position to
                                                        ¶¶
whether Plaintiff was resisting. (DSMF ¶1156-57; PRDSMF

 56-57.)
                                                    was
      According to Defendant Carson, he believed it
                                                  safety
 necessary to search Plaintiff because of officer
                                                   weapon.
 concerns and concerns that Plaintiff might have a
                                                             The
 (DSMF 11 53 (Plaintiff's materiality objection overruled).)
                                               officers to
 HCSO and other law enforcement agencies teach
                           15
 Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 16 of 44




assume that a suspect is armed, and, if a suspect has

possession of one weapon, to assume that the suspect has

possession of another weapon. (DSMF ¶ 54; PRDSMF 11. 54.)

This rule is commonly known as the "plus-one" rule. (DSMF ¶

54; PRDSMF If 54.) Plaintiff's expert witness, Patrick Looper,

recognizes that officers are to assume that a suspect has a

weapon until the suspect is searched. (DSMF 1155; PRDSMF

1155.) Both Mr. Looper and T.E. Vaughn, Defendant Carson's

expert, agree that the decision to search a suspect who had

just led police on a high speed chase, who had committed

multiple felony offenses, who had resisted other officers,

requiring the use of batons, hard hand techniques, and a

Taser, who possessed multiple guns and drugs, and who

resisted officers while being escorted to the rear of a vehicle,

 is proper police procedure and ensures officer safety. (DSMF

 ¶61; PRDSMF 11 61.)
                                   16
    Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 17 of 44




      Defendant Carson and Deputy Bennett testified that,

while they were walking Plaintiff to the rear of the patrol car,

Plaintiff began to resist their efforts. (DSMF IT 58; PRDSMF

58 (admitting that Defendant Carson and Deputy Bennett

gave this testimony).)           According to Defendant Carson,

Plaintiff attempted to jerk out of his grip and attempted to "stiff

walk," which made it difficult for the officers to control him.

(DSMF IT 59.)7 8 Deputy Bennett testified that, as soon as the

officers began to walk Plaintiff to the rear of the patrol car,

Plaintiff began to stand up straight, in resistance to the high



7     Plaintiff's expert, Patrick Looper, testified that he had no
issues with the high escort position, because it was the correct
way to transport Plaintiff. (PSAF If 41; DRPSAF 1141.)
8     Plaintiff denied DSMF 11 59, arguing that Defendant Cook
testified that he did not observe Plaintiff resisting at the rear of the
patrol car. (PRDSMF 11 59.) This denial is non-responsive, as
Defendant Cook's testimony did not address Plaintiff's behavior
while walking to the rear of the patrol car. (Dep. of Todd Cook
 (Docket Entry No. 186-20) at 18.) The Court therefore deems
 DSMF 1159 admitted.
                                  17
     Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 18 of 44




                                                    IT 60.)9
escort position that the officers were using. (DSMF
                                                movement
According to Deputy Bennett, Plaintiff's sudden
                                             because of
almost took Deputy Bennett up to his tiptoes
                                              help bend
Plaintiff's size, and Defendant Carson had to
                                                   rear of the
Plaintiff back over to continue walking him to the

patrol car. (Id.)

                       to Defendant Carson,             Deputy     Bennett
        According
                                                   patrol car to
attempted to place Plaintiff over the truck of the
                                                              (DSMF1T63;
keep Plaintiff from jerking away or pushing back.
                                          gave this
PRDSMF 11 63 (admitting that the officers
                                                         struggle
 testimony).) Other officers testified that they heard a




                                                               Cook's
 9    Plaintiff denied DSMF 11 60, relying on Defendant
                                                            the rear of
 testimony that Plaintiff did not appear to be resisting at
                                                    however, did not
 the patrol car. (PRDSMF li 60.) This testimony,
                                                             the patrol
 address Plaintiff's behavior while walking to the rear of
                                                          DSMF 11. 60
 car. (Cook Dep. at 18.) The Court therefore deems
 admitted.
                                       18
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 19 of 44




                                               being given
at the back of the patrol car, due to commands
                                       (admitting that the
and yelling. (DSMF 11 64; PRDSMF IR 64

officers gave this testimony).)           According to Defendant

                                                             raised his
Carson, Deputy Bennett, and Deputy Smith, Plaintiff
                                           back when
body off the patrol car and pushed himself
                                                  (Dep. of
Defendant Carson attempted to pat down Plaintiff.
                                            16-17; Dep. of
Greggory Carson (Docket Entry No. 186-3) at
                                         at 25; Dep. of
Brandon Bennett (Docket Entry No. 186-9)
                                             21, 23-25, 44-
Jason Smith (Docket Entry No. 186-14) at 17,
                                                         over Plaintiff's
 45.) According to Deputy Bennett, he had to lie
                                           (Bennett Dep. at
 body to attempt to keep him on the trunk.
                                           went to assist
 25.) Deputy Smith heard the commotion and
                                                        (DSMF IT 89;
 Defendant Carson and Deputy Bennett.
                                                  in DSMF
 PRDSMF '11 89 (not disputing the testimony cited
                                                         pointing to
 89).) Plaintiff, for his part, denies that he resisted,
                                            Defendant Cook
 testimony from Defendant Cook stating that
                            19
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 20 of 44




                                                                 (Cook
did not see Plaintiff resisting at the rear of the patrol car.

Dep. at 18.)10

     Defendant Carson testified that, pursuant to his training,
                                                                     he
Plaintiff's level of resistance, and Plaintiff's potential threat,

delivered two punches to Plaintiff's back to gain compliance.

(Carson Dep. at 16-17; PSAF ¶1 18; DRPSAF ¶ 18.) Defendant
                                                       that
Carson, Deputy Bennett, and Deputy Smith all testified

Plaintiff continued to push away, shield his waist area, clinch




10     In his responses to Plaintiff's Interrogatories, Defendant
                                                                they
Cook stated: "After the deputies put [Plaintiff] in handcuffs,
                                                                   to
took him to the back of a patrol vehicle. [Plaintiff] continued
                                                               him."
resist and officers present on scene began to hit and strike
                                                              Cook
(Docket Entry No. 220-2) at 3.) At his deposition, Defendant
acknowledged making that statement in his interrogatory
                                                                    a
responses, and he testified that he observed Plaintiff "offering
                                                             further
little resistance." (Cook Dep. at 65-66.) Defendant Cook
                                                                  the
 testified that he was approximately twenty feet away from
                                                                 66.)
 officers at the back of the car with Plaintiff. (Id. at 13,
 Defendant Cook stated that the officers with hands on Plaintiff
                                                          resisting.
 were in the best position to judge whether Plaintiff was
 (Id. at 67.)
                                 20
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 21 of 44




his legs together, and twist his body. (Smith Dep. at 16-18,

21; Carson Dep. at 16-17; Bennett Dep. at 25.) Defendant

Carson testified that he deployed two elbow strikes to

Plaintiff's back, which caused Plaintiff's knees to buckle.

(Carson Dep. at 16-17; PSAF ¶ 18; DRPSAF ¶ 18.) Plaintiff,

for his part, contends that he was not resisting and that his

knees buckled after the first elbow strike.11        (Cook Dep. at 18;

see also PSAF IT 26 (quoting testimony from Defendant

Carson indicating that the first elbow strike buckled Plaintiff's

knee, and the second strike was from momentum of being in




11    Defendant Carson contends that his two punches and elbow
strikes constituted hard hands-on control under the HCSO use of
force policy, which authorizes the use of hard hands-on control
techniques to gain control when met with resistance. (DSMF 1170;
PRDSMF ¶ 70 (admitting that the HCSO use of policy allows for
strikes, but disputing that Defendant Carson's use of force was
reasonable in light of Plaintiff's contention that he was not
resisting))
                                21
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 22 of 44




a fight); DRPSAF ¶ 26 (agreeing that the Court could consider

PSAF IT 26).)

     Defendant Carson then began to pat down Plaintiff's

ankles for weapons. (DSMF ¶ 71.)12 According to Defendant

Carson and Deputy Bennett, Plaintiff immediately began to

push himself away from the trunk and attempted to stand.

(Carson Dep. at 17-17; Bennett Dep. at 25.)                 Defendant

Carson contends that this maneuver was abrupt and forceful

and that it prevented him from completing the search of

Plaintiff's person for weapons. (Bennett Dep. at 25; Smith

Dep. at 44-45.) Plaintiff, for his part, contends that he was not

resisting. (Cook Dep. at 18.)

     Defendant Carson contends that, to gain Plaintiff's

compliance, he used a lift and put his right hand between


12  PRDSMF 11. 71 is non-responsive. (PRDSMF ¶ 71.) The
Court therefore deems DSMF IR 71 admitted.
                             22
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 23 of 44




                                                        the trunk,
Plaintiff's legs to lift him up off the ground and onto
                                                         at 16-17;
effectively getting Plaintiff off his feet. (Carson Dep.
                                                      Stephen Bagley
Smith Dep. at 18; Bennett Dep. at 26; Dep. of
                                                        Floyd (Docket
(Docket Entry No. 186-12) at 11; Dep. of Dylon
                                             (Docket Entry
Entry No. 186-15) at 14; Dep. of James Davis
                                        19.) Defendant
No. 186-13) at 14; PSAF IT 19; DRPSAF ¶
                                           wrestling move.
Carson contends that this lift is a common
                                            Carson, his
(Carson Dep. at 67.) According to Defendant
                                           ground, which he
 other option was to take Plaintiff to the
                                               would pose a
 believed would be a greater show of force and
                                                  Plaintiff, for his
 greater risk of injuring Plaintiff. (Id. at 61.)
                                          when Defendant
 part, contends that he was not resisting
                                                at 18.)13
 Carson performed the lift maneuver. (Cook Dep.


                                                             of the
 13   DSMF ¶11 79-88 relate to other officers' observations
                                                       the officers'
 purported struggle at the back of the patrol car,
                                                     maneuver, and
 opinions concerning the appropriateness of the lift
                                                         The Court
 the officers' training concerning such maneuvers.
                                 23
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 24 of 44




    According to Defendant Carson, he was able to complete
                                                             Dep.
the search of Plaintiff only after the lift maneuver. (Smith
                                                             side
at 44-45)14 After the pat down, Plaintiff slid off the other
                                                    Carson
of the trunk. (PSAF IT 23; DRPSMF IT 23.) Defendant

testified that he did not feel that his life was in danger from

Plaintiff during the arrest. (PSAF 11. 28; DRPSAF ¶ 28.)


agrees with Plaintiff that these proposed facts are not material for
the instant Motion, and it excludes DSMF VII 79-88. (PRDSMF
                                                                   as
79-88.) Likewise, the Court excludes PSAF 1[11 20-21
argumentative.
      The Court excludes PSAF IT 22, which relates to an opinion
                                                                 was
from Defendant Carson's expert as to whether Plaintiff
                                                                  27,
resisting, as immaterial. The Court further excludes PSAF ¶
relating to audio from the stop, as immaterial. The Court excludes
                                                                   as
PSAF 1111 29-30, relating to conduct after the incident,
 immaterial. The Court also agrees with Defendant Carson that
                                                                    is
 PSAF II 33, which relates to Defendant Cook's training,
 immaterial. Finally, the Court excludes PSAF ¶¶ 35, 37, 42-44,
                                                           concerning
 and 46, which relate to testimony from Plaintiff's expert
                                                                  the
 what he observed on the videos, as immaterial because
  videos speak for themselves.
  14   The officers eventually discovered approximately 137 grams
                                                              vehicle.
  of methamphetamine and two firearms in Plaintiff's
                                                             objection
  (DSMF ¶ 92, first sentence (Plaintiff's materiality
  overruled).)
                                  24
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 25 of 44




    The dash camera video from Michael Cannon's vehicle
                                                           Ex. M;
depicts the incident at the back of the patrol car. (Pl.'s
                                                 from
PSAF ¶ 60; DRPSAF 11. 60.) The dash camera video
                                                  incident.
Jason Smith's vehicle shows a limited view of the
                                                  camera
(Pl.'s Ex. E; PSAF IT 62; DRPSAF IT 62.) The dash
                                                      from
video from Defendant Davis's car depicts the incident
                                                 Defendant
farther away. (Pl.'s Ex. P, Dash Camera Video of
                                                           the
Davis; PSAF II 64; DRPSAF IT 64.) Plaintiff also presented
                                                 which
dash camera video from Defendant Cook's vehicle,
                                                                 well as
depicted Plaintiff's initial takedown and handcuffing, as
                                                               car. (Pl.'s
 a limited view of the incident at the back of the patrol
                                             PSAF if 61;
 Ex. N, Dash Camera Video of Defendant Cook;

 DRPSAF 11 61.)          The videos depict Defendant Carson

                                                      elbow
 delivering two punches to Plaintiff, followed by two
                                                        23:15:55;
 strikes. (Pl.'s Ex. N at 23:15:47, 23:15:49, 23:15:52,
                                                   Ex. M at
 PL's Ex. P at 23:13:58, 23:13:03; 23:14:07; Pl.'s
                            25
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 26 of 44




                                                         that
23:13:56-23:14:04.) At least one of the videos indicates
                                              delivered the
Plaintiff was wriggling when Defendant Carson
                                               after the first
first punch, and that Plaintiffs knees buckled
                                                 The videos
elbow strike. (Pl.'s Ex. M at 23:13:56--231404.)
                                                  some manner
also depict Defendant Carson lifting Plaintiff by
                                                               him onto
involving grabbing him between his legs and heaving
                                                  Pl.'s Ex. P at
the patrol car's trunk. (Pl.'s Ex. N at 23:16:12;
                                                         to the
23:14:20; Pl.'s Ex. M at 23:14:21.) With all due respect
                                                           Plaintiff was
Parties, none of the videos clearly depict whether
                                                 the trunk.
 resisting when Defendant Carson lifted him onto
                                        minute, with
 The entire incident lasted less than a
                                                      between
 approximately twenty-five to thirty seconds elapsing
                                                 Plaintiff onto
 Defendant Carson's first strike and his heaving
                                                           Pl.'s
 the patrol car's trunk. (Pl.'s Ex. N at 23:15:41--231612;
                                        at 23:13:50--
 Ex. P at 23:13:53--231420; Pl.'s Ex. M

 23:14:21.)
                                    26
 Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 27 of 44




         7.    Medical Treatment
                                         hospital and
    Plaintiff was transported to an area
                                       Medical Center in
eventually was transferred to Erlanger
                                            Carson's Ex. U
Chattanooga, Tennessee for treatment. (Def.
                                            (Docket Entry No. 207-
(Docket Entry No. 186-23); Pl.'s Ex. L

11) at 10-12.)       Plaintiff complained of various injuries,

                                        to the head, facial
including blunt chest trauma, contusion
                                          11 93; PRDSMF
fractures, and a scrotal contusion. (DSMF
                                         injuries to his neck,
93.) Plaintiff claimed that he sustained
                                      160-62; PSAF IN 55-
back, scrotum, and knee. (Pl. Dep. at
                                                    that he
 58.)   Plaintiff's medical records do not indicate
                                           emergency          surgery.15
 sustained a ruptured testicle or required



      Plaintiff objects to DSMF 1111 96-99,  which relate to federal
 15
                                               as immaterial. (DSMF
 court criminal proceedings against Plaintiff,
                                                 that those proposed
     96-99.) The Court agrees with Plaintiff
                                                instant Motion. The
 facts are not material for purposes of the
                                                note for background
 Court excludes the facts other than to
                                                   guilty to a federal
  purposes that Plaintiff eventually pleaded
                                 27
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 28 of 44




(See Pl.'s Ex. L at 19 (noting that Plaintiff had decreased color

flow to his left testicle), 40 (diagnosing Plaintiff with a scrotal

contusion and stating that a consultation with urology revealed

that Plaintiff did not need emergent surgical intervention for

his testicle), 58 (same).)16

     C.    Procedural Background

     The Court incorporates the procedural background

portions of its earlier Orders into this Order as if set forth fully

herein, and it adds only those background facts that are

relevant to the instant Motion. (Order of July 5, 2018 (Docket




 criminal indictment charging him with conspiracy to distribute
 methamphetamine and possession of a firearm in furtherance of
                                                                 federal
 a drug trafficking crime, that Plaintiff is currently serving a
 prison sentence related to those charges, and that those charges
                                                                  police
 arose in part from the evidence discovered as a result of the
                                                                   Entry
 chase at issue in this case. (Def. Carson's Ex. D (Docket
                                                                    Def.
 No. 186-6); Def. Carson's Ex. E (Docket Entry No. 186-7);
 Carson's Ex. F (Docket Entry No. 186-8); Pl. Dep. at 54.)
 16   The Court excludes PSAF IN 52-54 as immaterial.
                                   28
   Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 29 of 44




                                                    No. 83);
Entry No. 55); Order of Aug. 23, 2018 (Docket Entry
                                                     of Oct.
Order of Sept. 17, 2018 (Docket Entry No. 91); Order
                                                                (Docket
15, 2018 (Docket Entry No. 96); Order of Dec. 6, 2018
                                                               No. 137);
Entry No. 112); Order of Mar. 25, 2019 (Docket Entry
                                                   March
Order of Nov. 13, 2019 (Docket Entry No. 176).) On
                                              Summary
27, 2020, Defendant Carson filed a Motion for
                                                     No.
Judgment. (Def. Carson's Mot. Summ. J. (Docket Entry
                                                         and
186).) The briefing process for that Motion is complete,

the Court finds that the matter is ripe for resolution.

 II.   Summary Judgment Standard
                                                            to
       Federal Rule of Civil Procedure 56(a) allows a court
                                                  dispute
 grant summary judgment when "there is no genuine
                                                                judgment
 as to any material fact and the movant is entitled to a
                                                 party seeking
 as a matter of law." Fed. R. Civ. P. 56(a). The
                                                      the
 summary judgment bears the initial burden of showing
                                                 may satisfy
  Court that summary judgment is appropriate and
                            29
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 30 of 44




this burden by pointing to materials in the record. Jones v.

UPS Ground Freight, 683 F.3d 1283, 1292 (11th Cir. 2012).

Once the moving party has supported its motion adequately,

the burden shifts to the non-movant to rebut that showing by

coming forward with specific evidence that demonstrates the

existence of a genuine issue for trial. Id.

     When evaluating a motion for summary judgment, the

Court must view the evidence and draw all reasonable factual

inferences in the light most favorable to the party opposing the

motion. Morton v. Kirkwood, 707 F.3d 1276, 1280 (11th Cir.

2013); Strickland, 692 F.3d at 1154. The Court also must

"resolve all reasonable doubts about the facts in favor of the

non-movant." Morton, 707 F.3d at 1280 (internal quotation

 marks and citations omitted). Further, the Court may not make

 credibility determinations, weigh conflicting evidence to

 resolve disputed factual issues, or assess the quality of the
                              30
   Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 31 of 44




                                                  Finally,
evidence presented. Strickland, 692 F.3d at 1154.
                                                Rich, 716
the Court does not make factual determinations.

F.3d at 530.

III.   Discussion

       "As relevant here, the Fourth Amendment protects
                                                          F.3d
against 'unreasonable. . . seizures." Hinson v. Bias, 927
                                                     (quoting
1103, 1117 (11th Cir. 2019) (alteration in original)

U.S. Const. amend. IV).           "The use of excessive force in

                                                          so
executing an arrest is a species of unreasonable seizure,

 the Fourth Amendment prohibits it."                Id.    "The Fourth

 Amendment's objective reasonableness standard governs"
                                                    Under that
 the inquiry as to whether force was excessive. Id.
                                                                  conduct
 standard, a court "must consider whether the officer's
                                                             the
 is objectively reasonable in light of the facts confronting
                                                      omitted).
 officer." Id. (internal quotation marks and citation
                                                    from the
 When conducting this analysis, a court "must do so
                             31
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 32 of 44




perspective of a reasonable officer on the scene, rather than

with the 20/20 vision of hindsight," and it must "acknowledge

that the right to make an arrest or investigatory stop

necessarily carries with it the right to use some degree of

physical coercion or threat thereof to effect it." Id. (internal

quotation marks and citation omitted).17

      When evaluating a Fourth Amendment excessive force

claim, "a court must carefully balance the nature and quality

of the intrusion on the individual's Fourth Amendment

interests against the countervailing governmental interests."

Mann v. Taser Intl, Inc., 588 F.3d 1291, 1305 (11th Cir. 2009)

(internal quotation marks and citation omitted). "To balance

the necessity of the use of force used against the arrestee's


 17   Because the test "asks whether an officer's actions in using
 force were objectively reasonable," the Court does not consider
 an officer's subjective intent in applying force. Hinson v. Bias, 927
 F.3d at 1117 n.9.
                                    32
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 33 of 44




constitutional rights, a court must evaluate several factors,
                                                      the
including the severity of the crime at issue, whether
                                                                officers
suspect poses an immediate threat to the safety of the
                                                arrest or
or others, and whether he is actively resisting
                                                      (internal
attempting to evade arrest by flight." Id. at 1305-06
                                                 Hinson, 927
quotation marks and citations omitted); see also
                                            whether the
F.3d at 1117 (noting that, when determining
                                                    the need
amount of force used is reasonably proportionate to
                                                       "(1) the severity
for that force, courts consider factors such as
                                                an immediate
 of the crime; (2) whether the individual poses
                                                     whether the
 threat to the safety of the officers or others; (3)
                                                         flight; (4)
 individual actively resists or tries to evade arrest by
                                           amount of force
 the need for force to be applied; (5) the
                                                         severity
 applied in light of the nature of the need; and (6) the
                                                           and footnote
 of the injury" (internal quotation marks, citations,
                                                     must be
 omitted)). "Whether the use of force was reasonable
                              33
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 34 of 44




                                                                 on the
determined from the perspective of a reasonable officer
                                                             at
scene, rather than with the 20/20 vision of hindsight." ici.

1306 (internal quotation marks and citation omitted).
                                                        the
     "[W]here an arrest is supported by probable cause,
                                                        arrest,
application of de minimis force as needed to effect the
                                                     force in
without more, will not support a claim for excessive
                                                         307
violation of the Fourth Amendment." Williams v. Sirmons,
                                                 "This is the
F. App'x 354, 360 (11th Cir. 2009) (per curiam).
                                                                     stop
case because the right to make an arrest or investigatory
                                                  degree of
necessarily carries with it the right to use some
                                                       [courts]
 physical coercion or threat thereof to effect it, and
                                                       and
 recognize that the typical arrest involves some force

 injury."    Id. at 361 (internal quotation marks and citation

 omitted).
                                                     handcuffed
      Under Plaintiff's version of the facts, he was
                                             delivered the
 and was not resisting when Defendant Carson
                            34
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 35 of 44




second elbow strike and when Defendant Carson grabbed him

between his legs and threw him on the trunk of the patrol car.

(Cook Dep. at 18.) Under those circumstances, a jury could

find that Defendant Carson used excessive force against

Plaintiff. See Hadley v. Gutierrez, 526 F.3d 1324, 1330 (11th

Cir. 2008) ("Our cases hold that gratuitous use of force when

a criminal suspect is not resisting arrest constitutes excessive

force."); see also Johnson, 725 F. App'x at 877 (noting that a

jury dispute remained as to excessive force where the

plaintiff's evidence indicated that he did not resist); Dyksma v.

Pierson, Case No. 4:17-CV-41 (CDL), 2018 WL 3430684, at

*5 (M.D. Ga. July 16, 2018) (concluding that an officer used

excessive force where he jammed his knee onto the neck of

an arrestee who was clearly handcuffed, restrained, and

incapacitated). This is not a situation in which the Court can

 clearly determine that Plaintiff was resisting or was
                           35
     Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 36 of 44




noncompliant.        As such, the cases that Defendant Carson

cites are not controlling.18

        Defendant Carson argues that Plaintiff has selectively

quoted from Defendant Cook's deposition, and that Defendant

Cook stated in his interrogatory responses that Plaintiff was

resisting the officers. Defendant Carson further argues that

Defendant Cook was twenty feet away from the back of the


18
      In Callwood v. Jones, 727 F. App'x 552 (11th Cir. 2018), the
evidence demonstrated that an arrestee resisted officers'
attempts to stop him, ignored commands to calm down, appeared
to suffer from excited delirium, and continued to struggle and kick
even after officers restrained him. 727 F. App'x at 560-61. The
Eleventh Circuit found that "[a] reasonable officer could have
believed that [the arrestee] continued to resist arrest and that he
posed a danger to the officers and himself by resisting." Id. at 561.
The court concluded that it could not find "that the officers' use of
force was so utterly disproportionate that any reasonable officer
would have recognized that his actions were unlawful." Id.
(internal quotation marks and citation omitted).
      In Lewis v. City of West Palm Beach, Fla., 561 F.3d 1288
(11th Cir. 2009), the Eleventh Circuit found that officers did not
violate clearly established law by restraining an arrestee with a
hobble and tightening it to a hogtie, where the arrestee continued
to struggle and resist. 561 F.3d at 1292.
                                 36
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 37 of 44




patrol car when the events occurred. All of those arguments

essentially ask the Court to weigh evidence or make credibility

determinations, which the Court simply cannot do at this stage

of the proceedings. Defendant Cook testified at least once

that Plaintiff did not appear to be resisting when Defendant

Carson used force against him, and the videos do not clearly

indicate that Plaintiff was resisting the officers when

Defendant Carson gave Plaintiff the second elbow strike or

lifted Plaintiff onto the patrol car. As such, a genuine dispute

remains as to whether Defendant Carson used excessive

force against Plaintiff.

     B.    Qualified Immunity

     Alternatively, Defendant Carson asserts the defense of

qualified immunity. Qualified immunity protects government

officials performing discretionary functions from suits for

 damages brought against them in their individual capacities.
                            37
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 38 of 44




Morris v. Town of Lexington, Ala., 748 F.3d 1316, 1321 (11th

Cir. 2014). The Eleventh Circuit applies a two-part analysis to

determine whether a defendant is entitled to qualified

immunity. Id. at 1322.

      Under the qualified immunity analysis used in this Circuit,

the    defendant     first   must      prove    that   the    allegedly

unconstitutional conduct occurred while the defendant official

was acting within the scope of the official's discretionary

authority. Penley v. Eslinger, 605 F.3d 843, 849 (11th Cir.

2010). To determine whether the defendant acted within her

discretionary     authority,    the    Court    asks    "whether     the

 [defendant] was (a) performing a legitimate job-related

 function (that is, pursuing a job-related goal), (b) through

 means that were within [the defendant's] power to utilize."




                                      38
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 39 of 44




                                          F.3d 1252, 1265
Holloman ex rel. Holloman v. Harland, 370

(11th Cir. 2004).19
                                                  within his
      Once a defendant shows that he or she acted
                                           shifts to the plaintiff
or her discretionary authority, the burden
                                        conduct violated the
to demonstrate that (1) the defendant's
                                               the constitutional
plaintiff's constitutional rights and (2) that
                                          when the defendant
rights violated were "clearly established
                                          748 F.3d at 1322
committed the act complained of." Morris,
                                        omitted); see also
 (internal quotation marks and citation
                                                       establishes that
 Penley, 605 F.3d at 849 ("Once the defendant


                                                    does not inquire
 19    In making this determination, the Court
                                                       to commit the
 "whether it was within the defendant's authority
                                                     370 F.3d at 1266
 allegedly illegal act." Holloman ex rel Holloman,
                                                the Court must "look
 (internal quotation marks omitted). Instead,
                                           action, temporarily putting
 to the general nature of the defendant's         committed for an
 aside the fact that it may have been                  manner, to an
 unconstitutional purpose, in an unconstitutional
                                                         inappropriate
  unconstitutional extent, or under constitutionally
  circumstances." Id.

                                     39
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 40 of 44




he was acting within his discretionary authority, the burden

shifts to the plaintiff to show that qualified immunity is not

appropriate." (internal quotation marks and citation omitted)).

The qualified immunity inquiry can begin with either prong.

Morris, 748 F.3d at 1322. If the plaintiff fails to make either of

those showings, however, then the defendant is entitled to

qualified immunity. Keating v. City of Miami, 598 F.3d 753,

762 (11th Cir. 2010); see also Smith ex rel. Smith v.

Siegelman, 322 F.3d 1290, 1298 (11th Cir. 2003) (finding that

defendants were entitled to qualified immunity based on

plaintiff's failure to allege constitutional violation).

     "The relevant, dispositive inquiry in determining whether

a right is clearly established is whether it would be clear to a

reasonable [individual in the defendant's position] that his

conduct was unlawful in the situation he confronted." Morris,

748 F.3d at 1322 (emphasis in original) (internal quotation
                          40
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 41 of 44




marks and citation omitted). Although a plaintiff "need not

demonstrate that there is case-law specifically addressing his

factual scenario, existing precedent must have placed the

statutory or constitutional question beyond debate."                 Id.

(internal quotation marks and citation omitted). A plaintiff may

demonstrate that a right is clearly established by proceeding

in one of three ways:

     First, [the plaintiff] may show that "a materially
     similar case has already been decided." Second,
     [the plaintiff] can point to a "broader, clearly
     established principle [that] should control the novel
     facts [of the] situation." Finally, the conduct involved
     in the case may "so obviously violate[] th[e]
     constitution that prior case law is unnecessary."
     Under controlling law, [the plaintiff] must carry [his]
     burden by looking to the law as interpreted at the
     time by the United States Supreme Court, the
     Eleventh Circuit, or the [Georgia] Supreme Court.


Id. (some alterations in original) (quoting Terrell v. Smith, 668

F.3d 1244, 1255 (11th Cir. 2012)).

                                  41
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 42 of 44




     Here, Defendant Carson acted in his discretionary

authority during the events that gave rise to this lawsuit. See

Johnson v. White, 725 F. App'x 868, 878 (11th Cir. 2018) (per

curiam) (concluding that "deputies were clearly operating

under their discretionary authority" during the course of

arresting a suspect).       The Court next determines whether

Defendant Carson violated clearly established law.

     In this Circuit, it is clearly established that the use of force

against a restrained and unresisting suspect is impermissible.

See Hadley, 526 F.3d at 1333 ("[A] handcuffed, non-resisting

defendant's right to be free from excessive force was clearly

established in February 2002."); Lee v. Ferrarro, 284 F.3d

1188, 1198 (11th Cir. 2002) (concluding that slamming a non-

resisting criminal suspect's head onto the hood of a car

constituted excessive force); Dyksma, 2018 WL 3430684, at

*6 ("By August 2015, it had long been clearly established that
                              42
  Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 43 of 44




after a suspect is arrested, handcuffed, and completely

secured, and after the risks of danger and flight have passed,

significant force that is wholly unnecessary to any legitimate

law enforcement purpose is excessive." (internal quotation

marks and citation omitted)). The evidence, viewed in the light

most favorable to Plaintiff, indicates that Plaintiff was

handcuffed and was not resisting when Defendant Carson

used force against him. Under those                    circumstances,

Defendant Carson is not entitled to qualified immunity, and the

Court denies Defendant Carson's Motion for Summary

Judgment.

IV. Conclusion

    ACCORDINGLY, the Court DENIES Defendant Carson's

Motion for Summary Judgment [184 The Court ORDERS

Plaintiff and Defendant Carson to file their proposed


                                  43
 Case 4:18-cv-00053-HLM Document 228 Filed 05/11/20 Page 44 of 44




consolidated pretrial order WITHIN THIRTY (30) DAYS

AFTER THE DATE OF THIS ORDER.

    IT IS SO ORDERED, this the               day of May, 2020.



                SENIOR U ITEi TATES                ItRICT JUDGE




                                 44
